Citation Nr: 0907122	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-07 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to October 
1978.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  

In the Veteran's VA Form 9, Appeal to the Board of Veterans 
Appeals, received in February 2005, the Veteran indicated 
that he wished to testify at a hearing before the Board at 
the local RO. He subsequently submitted statements in May 
2005 withdrawing his hearing request. Therefore, the Board 
finds that there is no hearing request pending at this time. 
See 38 C.F.R. § 20.702(e) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.  

In addition, the Board notes that in August 2002 the Veteran 
submitted a handwritten letter in which he identified a 
number of treatment providers has seen since his military 
discharge for his psychiatric problems.  While the majority 
of these records have been associated with the claims file, 
the records of two providers have not been obtained.  These 
include the records of Dr. Campbell, who treated the Veteran 
in November 1978, and Dr. Miguel Coya, who appears to have 
treated the Veteran from January 1980 until 1991.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  VA must attempt 
to obtain these records.

Additionally, a remand is required in order to afford the 
Veteran a VA examination to determine the nature and etiology 
of his psychiatric condition.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has been diagnosed in both VA treatment 
records and at a June 2005 VA examination with 
schizoaffective disorder.  While his service treatment 
records do not contain a psychiatric diagnosis, the Veteran's 
dependency on Valium and other drugs while on active duty is 
noted in both the medical records and his personnel file.  
His personnel file further reflects disciplinary problems, 
including non-judicial punishment.  His separation 
examination, however, was negative for any psychiatric 
illness and in July 1978 a mental status examination was 
conducted and "no psychiatric disturbance" was found.  In 
April 2004 the Veteran's treating physician submitted a 
report, stating, "[a]lthough his record shows that he has 
abused benzodiazepines, in my opinion, this benzodiazepine 
abuse represents a misguided attempt to self medicate his 
underlying psychiatric illness. This illness has most likely 
dated back to his military service period."  However, the 
June 2005 VA examiner came to a contrary conclusion.  The 
examiner found, "it is unlikely that any current acquired 
psychiatric disorder was incurred and aggravated by or caused 
by active Military service."

The Board is unable to determine whether the drug abuse and 
behavioral problems noted in service were reflective of a 
psychiatric condition, and whether this is related to the 
Veteran's current psychiatric diagnosis. See Crowe v. Brown, 
7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding 
that the Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of 
claims.)  A VA examination is necessary to interpret the 
service treatment records and reconcile the medical nexus 
evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Contact the Veteran and request that 
he provide any authorization forms 
necessary to allow the RO to obtain the 
private treatment records of Dr. Campbell 
from November 1978, and Dr. Miguel Coya 
from January 1980 to 1991, as referenced 
in the Veteran's handwritten letter of 
August 2002.  Thereafter, the RO should 
attempt to obtain those records.  Do not 
associate duplicate records with the 
file.

3.  Afford the Veteran a VA psychiatric 
examination with a psychologist or 
psychiatrist in order to ascertain the 
nature and etiology of the atrophy of his 
psychiatric condition.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
psychiatric condition had its onset 
during service or is in any other way 
causally related to his active service.
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The opinion(s) must address 
previous opinions regarding the etiology 
of the Veteran's illness.  Copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file itself, must be made available to 
the examiner.  
	
The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




